                Case 18-30179-lkg       Doc 93     Filed 08/24/20         Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:
                                                   BK 18-30179
MICHAEL D. HOLCOMB,
                                                   In proceedings under Chapter 7
                       Debtor.
                                                   Honorable Judge Laura K. Grandy


 GATEWAY FOUNDATION’S VERIFIED RESPONSE TO THE DEBTOR’S MOTION
     PURSUANT TO 11 U.S.C. §524 SEEKING DAMAGES FOR VIOLATIONS
                  OF THE DISCHARGE INJUNCTION

         Gateway Foundation, Inc., by its undersigned counsel, for its response to the Debtor,

Michael D. Holcomb’s Motion Pursuant to 11 U.S.C. Section 524 seeking damages for violation

of the discharge injunction for merely mailing three copies of its post-petition bill states as

follows:

         1.     Gateway is an Illinois not for profit corporation that provides addiction treatment

services with physical locations throughout Illinois.

         2.     Michael Holcomb, the Debtor, filed a chapter 13 Bankruptcy Case on February

16, 2018. On the petition date Gateway had no claim against the Debtor and Gateway was not

included as a creditor on the Debtor’s schedule of liabilities. (Dkt#1)

         3.     On May 25, 2018 the Court confirmed the Debtor’s amended Chapter 13 plan.

(Dkt#13). Post-confirmation, the Debtor filed a Second Amended Plan on June 4, 2019 (Dkt#43)

which the court approved on June 29, 2019. (Dkt#53).

         4.     From August 15, 2019 through September 13, 2019, the Debtor sought and

received treatment services from Gateway at its treatment center located in Caseyville, Illinois.

The Debtor did not inform Gateway of his pending bankruptcy case or request charitable

consideration for the services he incurred, in spite of the fact that Gateway maintains a charitable



149234590.4
               Case 18-30179-lkg       Doc 93     Filed 08/24/20    Page 2 of 4




care policy. The total cost to the Debtor for Gateway’s care, net of what insurance paid, was

$3,478.22 for which he was billed but for which he paid not one cent. Without knowledge of the

Debtor’s Bankruptcy Case, Gateway continued to bill the Debtor monthly for his treatment

services.

         5.    On December 30, 2019 the Debtor moved to convert his Chapter 13 Case to

Chapter 7. (Dkt#56). Gateway did not receive notice of this motion. The Court granted the

motion to convert the Debtor’s Chapter 13 Case to a Case under Chapter 7 on January 2, 2020

(Dkt#57).

         6.    The clerk of court mailed notice of the conversion and the 341(a) meeting of

creditors in Chapter 7 on January 4, 2020. (Dkt #59). However, the Debtor failed to amend his

schedule of liabilities until January 15, 2020 (Dkt #67) and therefor Gateway did not receive the

clerk’s notice of conversion of the case from Chapter 13 to Chapter 7 or of the 341(a) meeting in

the now converted case.

         7.    The amendment to the Debtor’s schedules to include Gateway filed January 15,

2020 retains the original 2018 filing number but does not otherwise indicate that the Debtor

converted his Case from Chapter 13 to Chapter 7, and incorrectly schedules Gateway’s claim for

$783 rather than $3,478.22.

         8.    On April 20, 2020 the order of discharge was entered (Dkt #76) which was mailed

to creditors by the clerk on April 23, 2020 (Dkt #77). Although the order recites that the

discharge under 727 is granted, the case number is still the original 2018 number and Gateway

had not then received notice of the conversion.

         9.    Finally, on April 20,2020 Counsel for the Debtor wrote to Gateway informing it

of the conversion of the Case from Chapter 13 to Chapter 7 on January 2, 2020. Unfortunately,




149234590.4
                Case 18-30179-lkg       Doc 93     Filed 08/24/20       Page 3 of 4




counsel’s letter was not sent to Gateway at its billing address, but to its registered agent, CT

Corporate Systems.

         10.   In the midst of the Covid 19 Pandemic, and due to certain riotous events, which

took place in downtown Chicago, Gateway instituted a work from home policy and access to its

Chicago office was restricted. Delivery of and receipt of its office mail were frequently delayed,

as well as the opening and processing of mail.

         11.   Clearly, Gateway had no notice of the conversion of the Debtor’s Chapter 13 Case

to a Case under Chapter 7 prior to the time it sent monthly bills to the Debtor in February,

March and April of 2020 and the motion to find Gateway in contempt of the Debtor’s discharge

for conduct prior to the entry of the order of discharge is improper.

         12.   Gateway did continue to send one regular monthly bill to the Debtor until it

received the Debtor’s motion to hold it in contempt, at which time its counsel, who has remote

access to the Pacer system, informed it to cease all billings. However, Gateway has never called

or harassed the Debtor or retained any collection agent or attorney to attempt to recover for post-

petition services rendered to the Debtor.

         13.   In these circumstances it is unlikely that the Debtor has suffered any emotional

distress and Gateway sincerely regrets any inconvenience it may have caused the Debtor or its

counsel.

         WHEREFORE Gateway asks the Court to deny the Debtor’s motion to punish it for

contempt, to impose sanctions or monetary damages against it for unintentional acts of sending a

few post-discharge monthly statements to the Debtor and for such other and further relief as is

just.

August 20, 2020                                      Respectfully submitted,




149234590.4
Case 18-30179-lkg   Doc 93   Filed 08/24/20   Page 4 of 4




                               /s/ Daniel A. Zazove
                                                (Bar ID: IL 3104117)




                                                (Bar ID: MO 38010)
